PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $88.12 for an unpaid restaurant bill which was incurred by respondent’s Colin Anderson Center.
In its Answer, the respondent admits the allegations set forth in the Notice of Claim, and states that there were sufficient funds in respondent’s appropriation for the fiscal year in question from which the claim could have been paid.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $88.12.
Award of $88.12.